No. 94-3113



Daniel Lee Holterman                         *
                                             *
                Appellant,                   *
                                             *    Appeal from the United States
         v.                                  *    District Court for the
                                             *    Southern District of Iowa.
James Helling, John Emmett,                  *
Robert Washington, John                      *           [UNPUBLISHED]
Goetz, Thomas Hundley,                       *
                                             *
                Appellees.                   *



                         Submitted:      October 19, 1995

                         Filed:      November 30, 1995


Before BOWMAN, HEANEY, and WOLLMAN, Circuit Judges.



PER CURIAM.


     Daniel Lee Holterman appeals the district court's adverse grant of
summary judgment in his section 1983 action against Iowa prison officials.
We affirm.


     Holterman, an Oregon inmate, was incarcerated in the Iowa State
Penitentiary    from   March   17,    1990       until   July   8,   1993,    when   he   was
transferred back to the Oregon Department of Corrections.                        Holterman
brought this section 1983 claim against the Iowa prison officials for
failing to provide him with a kosher diet in violation of his First
Amendment    free   exercise   rights    as       a   Hasidic   Jew.     In   response     to
Holterman's request for a kosher diet, prison officials instead issued him
a non-pork diet and permitted him to purchase kosher food, at his own
expense, during Jewish holidays.
     There is no doubt that the Iowa State Penitentiary's policy of
providing a non-pork diet and permitting special requests for kosher meals
on Jewish holidays significantly restricts the free exercise of a Hasidic
Jew's religious belief.     The district court granted summary judgment to the
prison   officials,      however,    concluding        that   they    had      not    burdened
Holterman's    free   exercise      rights   in   such    a   way    as   to   amount    to a
constitutional violation under the test set forth in Turner v. Safely, 482
U.S. 78, 89-91 (1987), and O'Lone v. Estate of Shabazz, 482 U.S. 342, 349-
352 (1987).    Alternatively, the district court concluded that defendants
were entitled to qualified immunity.


     On appeal, Holterman contends that the district court should have
reviewed his free exercise claim under the compelling interest standard
revived by the Religious Freedom Restoration Act of 1993, 42 U.S.C. §§
2000bb   to   2000bb-4    (1994)    (RFRA).       We   recognize      that     RFRA    applies
retroactively, § 2000bb-3(a), and that it applies to prisoner litigation.
S. Rep. No. 111, 103d Cong. 1st Sess. at 9 (1993), reprinted in 1993
U.S.C.C.A.N. 1892, 1898-1890.         In this case, however, we do not consider
the new RFRA standard for prisoner free exercise claims because Holterman
failed to amend his complaint to allege a RFRA violation.                 See Brown-El v.
Harris, 26 F.3d 68, 69 (8th Cir. 1994).                  We therefore agree with the
district court that Holterman's claim should be reviewed in light of pre-
RFRA standards.


     Under pre-RFRA standards, a prison regulation that impinges on an
inmate's constitutional rights is valid if it is reasonably related to
legitimate penological interests.            O'Lone, 482 U.S. at 349; Turner, 482
U.S. at 89.    The prison officials assert that, given the few kosher diet
requests in the Iowa Department of Corrections, the administrative burden
and costs of providing kosher food were not warranted.                         Applying the
deferential Turner standard, we conclude that the penitentiary's policy was
rationally related to its economic and administrative concerns.                        Because
we




                                             2
affirm the district court's grant of summary judgment for lack of a
constitutional   violation,   we   need       not   discuss   the   applicability   of
qualified immunity in this case.


     Accordingly, we affirm the judgment of the district court.


     A true copy.


        Attest:


             CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          3